DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 1 is objected to because of the following informalities:  line 2, “a set of L speaker(s)” should be changed to “a set of L left speaker(s)”.  Appropriate correction is required.


Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.     
The claim recites, inter alia, “A computer-readable medium storing a program”; however the claim can be interpreted to cover computer code embodied on an electromagnetic carrier wave in view of applicant’s specification.  Applicant’s specification is silent as to whether the computer program product is non-transitory or that it excludes transitory propagating signals.
An Examiner is obliged to give claims their broadest reasonable interpretation consistent with the specification during examination.  The broadest reasonable interpretation of a claim drawn to a computer-readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer-readable medium.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal, per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.
Therefore, given the broadest reasonable interpretation, the computer-readable medium of the claim may include transitory propagating signals.  As a result, the claim pertains to non-statutory subject matter.
However, the Examiner respectfully submits a claim drawn to such a computer-readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” or “device” to the claim.  For additional information, please see the Patents’ Official Gazette notice published February 23, 2010 (1351 OG 212).


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Regarding claims 1-12, claim limitations “separating module,” “spatialization module,” “determining tool,” “filtering tool,” and “sound intensity adjusting module" have been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, because it uses a non-structural term “module" and “tool” coupled with functional language “obtain,” “apply,” and “determine” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.
Since this claim limitation invokes 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, claims 1-12 are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Allowable Subject Matter
5.	Claims 1-13 are allowed and the following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the closest prior art of record, Dublin et al. (US Pub. 20170150288) discloses an audio system for a seat headrest comprising a set of R right speaker(s), a set of L speaker(s), and a control unit comprising an electronic chain configured to emit a sound signal from at least one pair of input signals comprising a right input signal and a left input signal for reproducing sounds via a pair of channels comprising a right channel and a left channel, the respective ends of which are the right set of R speaker(s) and the left set of L speaker(s), R and L being integers greater than or equal to one, each speaker being configured so as to be integrated into the headrest.  
However, Dublin fails to teach the combination of an audio system for a seat headrest comprising a set of R right speaker(s), a set of L speaker(s), and a control unit comprising an electronic chain configured to emit a sound signal from at least one pair of input signals comprising a right input signal and a left input signal for reproducing sounds via a pair of channels comprising a right channel and a left channel, the respective ends of which are the right set of R speaker(s) and the left set of L speaker(s), R and L being integers greater than or equal to one, each speaker being configured so as to be integrated into the headrest, wherein the electronic chain comprises: a separating module configured to obtain, from the right input signal and the left input signal, at least four mono audio components, and a sound spatialization module comprising a plurality of binaural filters, each binaural filter being configured to produce a sound whose source position is able to be perceived as separate from the actual position of one of said left and/or right speakers, the spatialization module being configured to apply, to each right and left mono audio component delivered by the separating module, a binaural filter previously selected from said plurality of binaural filters, and dedicated to said audio component, producing a sound corresponding to said audio component, the source position of which is associated with said previously selected binaural filter.
Regarding independent claim 13, the closest prior art of record, Dublin discloses an audio processing method carried out by an audio system for a seat headrest comprising a set of R right speaker(s), a set of L speaker(s), and a control unit comprising an electronic chain configured to emit a sound signal from at least one pair of input signals comprising a right input signal and a left input signal for reproducing sounds via a pair of channels comprising a right channel and a left channel, the respective ends of which are the right set of R speaker(s) and the left set of L speaker(s), R and L being integers greater than or equal to one, each speaker being configured so as to be integrated into the headrest.  
However, Dublin fails to teach the combination of an audio processing method carried out by an audio system for a seat headrest comprising a set of R right speaker(s), a set of L speaker(s), and a control unit comprising an electronic chain configured to emit a sound signal from at least one pair of input signals comprising a right input signal and a left input signal for reproducing sounds via a pair of channels comprising a right channel and a left channel, the respective ends of which are the right set of R speaker(s) and the left set of L speaker(s), R and L being integers greater than or equal to one, each speaker being configured so as to be integrated into the headrest, the method comprising: a separation delivering, from the right input signal and the left input signal, at least four mono audio components, and a sound spatialization applying a binaural filter to each component, selected beforehand from a plurality of binaural filters, each binaural filter being configured to produce a sound whose source position is able to be perceived as separate from the actual position of one of said left and/or right speakers, the selected and applied binaural filter being dedicated to said audio component, and producing a sound corresponding to said audio component, the source position of which is associated with said binaural filter.  The distinct features, as disclosed in independent claims 1 and 13 render the claims allowable.


Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)270-7697.  The examiner can normally be reached on 9 AM - 5 PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL KIM/Primary Examiner, Art Unit 2654